UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2032


GABRIEL MEADOWS,

                    Plaintiff - Appellant,

             v.

LABCORP,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:19-cv-02149-RDB)


Submitted: January 21, 2022                                  Decided: February 10, 2022


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gabriel Meadows, Appellant Pro Se. James Walker Coleman, IV, K&L GATES LLP,
Charleston, South Carolina; Stavroula Elias Lambrakopoulos, K&L GATES LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gabriel Meadows appeals the district court’s order dismissing his employment

discrimination claims without prejudice * and the district court’s order denying his Fed. R.

Civ. P. 59(e) motion.     We have reviewed the record and find no reversible error.

Accordingly, we affirm. Meadows v. Labcorp, No. 1:19-cv-02149-RDB (D. Md. Mar. 25,

2020; Sept. 10, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




       *
          Because the defect identified by the district court—failure to prosecute or comply
with a court order—is “unrelated to the contents of the pleadings,” we conclude that the
district court’s order is final and appealable. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 624 (4th Cir. 2015), abrogated in part on other grounds by Bing v. Brivo Sys.,
LLC, 959 F.3d 605, 611-12 (4th Cir. 2020) (discussing factors this court considers in
determining whether order is final and appealable), cert. denied, 141 S. Ct. 1376 (2021).

                                             2